Citation Nr: 1017511	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a leg disorder.

3.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected post-concussion syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in June 2006 
and February 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The Board acknowledges that the Veteran's representative 
contends that the issues of entitlement to a compensable 
evaluation for service-connected hearing loss and entitlement 
to a total disability rating based on individual 
unemployability (TDIU) are currently before the Board.  
However, a review of the Veteran's claims file fails to 
reveal that the Veteran has perfected his appeal of these 
issues by filing a corresponding VA Form 9.  Thus, the Board 
does not have jurisdiction to adjudicate these claims.  The 
Board further notes that although the Veteran has not filed a 
VA Form 9 with regard to his claim seeking service connection 
for a leg disorder, the Board has jurisdiction to remand this 
claim pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the evidence of record, the Board concludes 
that further evidentiary and procedural development is 
warranted before the Veteran's claims may be adjudicated on 
their merits.



 Service Connection Claim for a Leg Disorder

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  Once a rating decision is 
issued, the veteran or his or her representative must file a 
timely notice of disagreement (NOD).  So long as the issues 
being appealed are clear, the agency of original jurisdiction 
(AOJ) by law must then issue a statement of the case (SOC).  
Finally, to convey jurisdiction to hear the case at the 
Board, the veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

The Veteran's claim of entitlement to service connection for 
a leg disorder was denied by a rating decision issued in June 
2006, and in a statement submitted that same month, the 
Veteran, through his representative, clearly indicated he 
would like to appeal that denial.

No special wording is required for a NOD, and the Veteran 
clearly conveyed his wish to appeal his leg disorder service 
connection denial in his statement.  As such, the Veteran's 
June 2006 statement serves as a NOD for the issue of 
entitlement to service connection for a leg disorder.  See 38 
C.F.R. §§ 20.201, 20.302(a).  However, the Veteran has not 
been provided with an SOC on this issue, and this should be 
accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, if the 
Veteran wishes to perfect his appeal to the Board, he must 
file a timely substantive appeal after receiving his SOC.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Service Connection for a Back Disorder

The Veteran, through his representative, contends that he 
incurred a back disability in service that was aggravated by 
his post-service 1984 work-related injury.  The Veteran, 
through his representative, further contends that because his 
service treatment records reflect documented complaints of 
and treatment for back pain and his post-service treatment 
records reflect that he has a current back disability, he 
should be afforded a VA examination to assess the etiology of 
his back disorder and address his theory of aggravation.

A review of the Veteran's service treatment records reflect 
that in February 1977, he reported injuring his back when he 
fell during his in-service assault (during which he also 
sustained numerous blows to the head, from which his service 
connection for post-concussion syndrome, hearing loss, and 
tinnitus stem), and the contemporaneous treatment record 
reflects an assessment that his mid-left back region was 
tender to touch.  Treatment records from March 1977 reflect 
that the Veteran sought treatment for back pain, and one such 
treatment record notes the presence of a cystic growth in the 
sacral region of the Veteran's spine, which was thought to 
possibly be related to his reported back pain.  November 1976 
treatment records also reflect the Veteran's reports of back 
pain and include assessments that his back pain was occurring 
in his right side and sacral region and that a pulled muscle 
should be ruled out.  However, no back abnormalities were 
noted in the Veteran's June 1977 separation physical 
examination report or during the Veteran's subsequent 
reservist examinations.

A letter dated in May 1990 authored by the Veteran's private 
treating physician gives a detailed account of the Veteran's 
back disability and states that the Veteran's back disability 
is caused by his post-service 1984 work-related trauma.

While the evidence of record does not currently suggest that 
the Veteran's current back disability is attributable to 
service, nevertheless given the evidence of in-service back 
complaints coupled with evidence of a current back disability 
and the Veteran's request for a VA examination to address his 
theory of a service-related back disability aggravated by a 
post-service back injury, the Board concludes that the 
Veteran should be afforded an appropriate VA examination and 
opinion.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) 
(hold that where medical evidence suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, an examination is warranted); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).

Increased Rating for Post-Concussion Syndrome

The Veteran's instant increased rating claim for his post-
concussion syndrome arises from his disagreement with the 
disability evaluation assigned in conjunction with his 
initial grant of service connection.  The Veteran filed his 
service connection claim in May 2005, and his disability has 
been rated pursuant to Diagnostic Code 8045 for residuals of 
a traumatic brain injury+
.  

The Veteran sustained numerous blows to the head during an 
in-service assault (described as a mugging), and he is 
currently service-connected for a number of residuals of this 
injury, including the loss of five teeth, tinnitus, hearing 
loss, and headaches, and pursuant to the rating criteria 
applicable to the Veteran's claim at the time it was filed, 
the RO has considered and rated each of these residuals 
separately.  Notably, a review of the Veteran's treatment 
records reflects that he has also sought and been denied 
service connection for blurred vision as the result of his 
in-service head injury, and submitted statements reflect his 
report of experiencing nausea, dizziness, and other symptoms, 
as the result of his in-service head trauma, as well.  
Furthermore, the Veteran's VA treatment records also reflect 
that he has received psychiatric treatment and has reported 
experiencing anxiety, racing thoughts, and sleep impairment, 
all of which he appears to attribute to his dire financial 
and personal situations.  

The Veteran was afforded a VA examination to assess the 
residuals of his post-concussion syndrome in May 2006, and 
the Board notes that this examination is now approximately 
four years old.  Moreover, the rating criteria for traumatic 
brain injury residuals, under which the Veteran's disability 
has been rated, has been significantly amended during the 
pendency of his claim and now contemplates a number of the 
Veteran's reported symptoms when assigning a disability 
evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2009).  Thus, based on these circumstances, the Board 
concludes that a new VA examination, conducted pursuant to 
the newly implemented rating criteria (and the revised 
Traumatic Brain Injury Examination Worksheet), is warranted.

The Board further notes that the Veteran is reportedly 
homeless (and was recently incarcerated) and failed to appear 
for his scheduled July 2007 Board hearing.  Therefore, notice 
of all scheduled examinations should be provided to the 
Veteran's representative, as well, and the Veteran should be 
advised of the consequences for his failure to report to a 
scheduled VA examination.

Additionally, any outstanding VA medical treatment records 
should be obtained. 38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain copies of the Veteran's VA 
medical treatment records from June 2007 
to the present.

2.  Next, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any currently 
diagnosed back disorder.  The Veteran and 
his representative should be provided with 
notice of the scheduled examination, as 
well as the consequences of the Veteran's 
failure to appear for his examination.  A 
copy of this notice should also be 
associated with the Veteran's claims file.

The claims folder should be reviewed, 
including the Veteran's in-service back 
complaints and examinations, as well as 
evidence of his post-service injury, and 
the examiner's review of the claims file 
should be reflected in the report 
provided.  The examiner is then asked to 
opine whether it is as likely as not that 
any aspect of any currently diagnosed back 
disorder is related to service, to include 
consideration of the Veteran's assertion 
that he incurred a back disorder in 
service and that was subsequently 
aggravated by a post-service work-related 
accident.  A complete rationale should 
also be provided for any opinion 
expressed.  If the examiner determines 
that a medically-sound opinion cannot be 
reached, it is requested that an 
explanation as to why that is so be 
included.

3.  The Veteran should also be scheduled 
for an VA traumatic brain injury (TBI) 
examination, which should be conducted in 
accordance with newly revised TBI 
examination worksheet.  The Veteran and 
his representative should be informed of 
the scheduled examination, as well as the 
consequences for the Veteran's failure to 
appear, and a copy of this notification 
should be associated with the Veteran's 
claims file.

The examiner is asked to fully assess any 
residuals of the Veteran's in-service head 
injury and fully complete the TBI 
examination worksheet.  

After the examination is conducted, the 
RO/AMC should review the examination 
report to ensure that the examination 
worksheet was completed in its entirety.

4.  When the requested development has 
been completed, the claim should be 
readjudicated. If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response. Thereafter, 
the claim should be returned to the Board 
for further review.

5.  The RO should issue a statement of the 
case with respect to the issue of 
entitlement to service connection for a 
leg disorder.  The Veteran should be 
informed of the period of time within 
which he must file a substantive appeal to 
perfect his appeal to the Board concerning 
this issue.  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a timely 
substantive appeal is filed, the case 
should be returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



